F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAY 12 2004
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ARMAND ANDREOZZI,

          Plaintiff - Appellant,
                                                      No. 03-1373
 v.                                           (D.C. No. 01-MK-1162 (PAC))
                                                        (D. Colo.)
 CIVIGENICS; STEVE JAMES,
 Administrator; MR. MUREN,
 Assistant Administrator (FNU); CASE
 MANAGER (F&LNU); CIVIGENICS
 ADMINISTRATOR, (F&LNU);
 ASSISTANT ADMINISTRATOR
 (F&LNU),

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, HENRY, and TYMKOVICH, Circuit Judges. **


      Plaintiff-Appellant Armand Andreozzi, an inmate proceeding pro se, seeks




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
to appeal the district court’s decisions dismissing his Bivens 1 claims challenging

his pretrial detention, and denying his Fed. R. Civ. P. 60(b) motion. We

previously remanded this case to the district court for want of a final order after

the district court adopted the report and recommendation of the magistrate judge,

but also extended the time for Mr. Andreozzi to object. Andreozzi v. Civigenics,

No. 02-1287, 2003 WL 1232588, at *1 (10th Cir. Mar. 18, 2003); R. Doc. 45.

Our mandate issued May 12, 2003. R. Doc. 71.

      Thereafter on June 9, 2003, the district court adopted the report and

recommendation of the magistrate judge after noting that Mr. Andreozzi still had

not filed any objections to the magistrate’s recommendation. R. Doc. 73 at 3.

The district court then declined to reconsider its ruling noting that Mr. Andreozzi

still had not filed objections or sought leave to file objections out of time. R.

Doc. 81 at 2 n.1.

      We hold that Mr. Andreozzi has waived his right to appellate review by

failing to file objections to the magistrate’s recommendation with the district

court. See Niehaus v. Kan. Bar Ass’n, 793 F.2d 1159, 1164-65 (10th Cir. 1986).

Mr. Andreozzi was apprised of the consequences of the failure to object, R. Doc.

36 at 13, see Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991), had



      1
            Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).

                                         -2-
filed a motion to extend the deadline prior to filing a premature notice of appeal,

R. Doc. 43, and certainly had notice of the need to file objections by the date of

this court’s dismissal of his premature appeal. His explanation, that our mandate

did not contain specific instructions, or that he could reasonably expect the

district court to issue an unspecified order on remand before adopting the report

and recommendation, is not reasonable in light of the history of this case.

Although the failure to object may be excused in the interests of justice, we do

not find the exception applicable here. See Thomas v. Arn, 474 U.S. 140, 155

(1985). For similar reasons, the district court did not abuse its discretion in

denying the Rule 60(b)(1) motion on this point. See Yapp v. Excel Corp., 186

F.3d 1222, 1230-31 (10th Cir. 1999) (noting that Rule 60(b)(1) relief for mistakes

involves “mistakes that a party could not have protected against”). Having so

decided, it is unnecessary to consider Mr. Andreozzi’s contention that the district

court erred in denying his Rule 60(b)(6) motion seeking joinder (consolidation) of

his case with another.

      AFFIRMED. The motion to pay the appellate filing fee in partial payments

is DENIED and immediate payment of the unpaid balance is now due.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge


                                         -3-